



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Pocock, 2015 ONCA 212

DATE: 20150331

DOCKET: C57464

Doherty, Feldman and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gordon Pocock

Appellant

Delmar Doucette, for the appellant

David Lepofsky, for the respondent

Heard: November 24, 2014

On appeal from the conviction entered on May 17, 2013 by
    Justice Thomas A. Heeney of the Superior Court of Justice, sitting with a jury.

Doherty J.A.:


I



[1]

The appellant, Gordon Pocock, was charged with the second degree murder
    of his housemate Dexter Elliott. The appellant testified that he stabbed Mr.
    Elliott in self-defence and did not intend to kill him. Causation was also an
    issue at trial, as Mr. Elliott suffered from advanced arterial disease and died
    from a heart attack. The jury acquitted the appellant of murder and convicted
    him of the included offence of manslaughter.

[2]

The appeal focuses on the jurys finding that the appellants unlawful
    actions caused Mr. Elliotts death. Counsel for the appellant submits the
    causation finding is unreasonable. Counsel contends the medical evidence was the
    only evidence relevant to causation and did not provide a basis upon which a
    reasonable jury, properly instructed, could find that the appellants assault on
    Mr. Elliott was a contributing cause in Mr. Elliotts death.  For the reasons
    that follow, I would dismiss the appeal.
[1]


II



[3]

The appellant, Mr. Elliott and a third man, Steve Pazuk, rented separate
    rooms in the same apartment unit. The rooms opened into a common kitchen area. There
    was no animosity between the appellant and Mr. Elliott prior to the events
    relevant to this proceeding.

[4]

On November 16, 2011, at about 9:00 p.m., the appellant and Mr. Elliott
    became involved in an altercation in the common area of the apartment. During
    the altercation, the appellant stabbed Mr. Elliott several times. Mr. Elliott
    collapsed and died shortly after the altercation ended.

[5]

Two versions of these events were presented at trial. The appellant
    described a single altercation that began when Mr. Elliott attacked him from
    behind in the kitchen and ended when the appellant, lying underneath Mr.
    Elliott and desperate to free himself, stabbed Mr. Elliott in the back several
    times with a paring knife.

[6]

Mr. Pazuk, who did not see but heard the events, indicated that there
    were two separate altercations. The first was brief and took place in the
    kitchen. The second occurred about five minutes later when the appellant exited
    his bedroom. The second altercation was considerably longer than the first. It
    began in the kitchen and continued in Mr. Elliotts room.

[7]

It was the Crowns position at trial, based primarily on Mr. Pazuks
    evidence, that Mr. Elliott had pushed the appellant to the floor during the
    initial confrontation in the kitchen. The appellant retreated to his room. About
    five minutes later, angry at Mr. Elliott for the earlier altercation, the
    appellant left his room armed with a knife. He attacked Mr. Elliott and stabbed
    him several times.

[8]

Mr. Elliott suffered 17 knife wounds. The pathologist, Dr. Shkrum,
    categorized seven of the wounds as stab wounds. There was a nine centimetre
    deep stab wound in Mr. Elliotts lower back, five other stab wounds between two
    and three centimetres deep also in his lower back, and a one centimetre deep
    stab wound in Mr. Elliotts scalp behind his ear. In addition to the seven stab
    wounds, there were 10 superficial punctures in Mr. Elliotts upper back. None
    of the knife wounds compromised any organ or major blood vessel. None were immediately
    fatal.

[9]

Mr. Elliott died of heart failure brought on by severe and longstanding
    heart and arterial disease. The extensive nature of that disease put Mr.
    Elliott at extreme elevated risk for cardiac arrest.

[10]

In
    his post-mortem report, Dr. Shkrum indicated that the physical and emotional
    stress of the injuries suffered by Mr. Elliott, combined with the blood loss
    caused by those injuries, could have precipitated fatal cardiac arrhythmia/heart
    failure. He amplified this opinion in his examination-in-chief:

Although the stab wounds themselves were not immediately fatal,
    there would have been some element of blood loss; I cant quantify that, how
    much blood that he lost. Obviously, there had been bleeding internally in the
    body and there had also been bleeding externally at the scene but there was
    some blood loss. But given the fact that he has heart disease and basically the
    heart is a pump, some loss of blood from that system could affect the function
    of the pump.

Secondly, the fact that there is physical trauma and probably
    physical exertion during that trauma, the physical exertion could cause his
    heart to increase the number of beats per minute, to try to pump more blood,
    but again, because the heart is diseased it might not function that
    efficiently. Secondly, the stress related to the trauma would increase his
    heart rate and again, because its not a normal pump, may not function very
    efficiently.

So again, there are in a sense, mechanisms, blood loss,
    increased heart rate, pump failure, these are all examples of sort of
    physiological disturbances that could be related to these particular stab
    wounds  or can be related to them, excuse me.

[11]

In
    cross-examination, Dr. Shkrum agreed that he could not say with any certainty
    that the stab wounds were a contributing factor in Mr. Elliotts death. Dr.
    Shkrum could not distinguish between the potential impact of the physical and emotional
    stress factors and the impact of the blood loss caused by the stab wounds. His
    cross-examination finished with the following exchange:

Q. Exactly. So you cant say that the stab wounds that he
    sustained were a contributing factor to the cardiac arrest, they might have
    contributed, but they might not have, correct?

A. Its possible, yes.

Q. All right. And it follows from that that you cant say that
    the stab wounds were a substantial contributing factor to the cardiac arrest
    that he sustained, can you?

A. Well, again, speaking in relative terms, I can say that they
    mightve been a factor but I cant say whether they were substantial or not.


III



[12]

Counsel
    for the appellant fairly characterizes the causation issue this way in his
    factum:

What was at issue was whether Elliott simply died from his
    underlying heart disease and the stress of his own actions in the fight that he
    started and would have died anyway, or whether Pococks actions also
    contributed to his death.

[13]

He
    goes on to argue that the evidence of Dr. Shkrum was determinative of the
    causation issue and since Dr. Shkrum could not say that the injuries caused by
    the stabbing of Mr. Elliott were a contributing factor in the death, there was
    no basis upon which the jury could reach that conclusion. Counsel relies on
R.
    v. Talbot
, 2007 ONCA 81, 217 C.C.C. (3d) 415, at paras. 82-83.

[14]

The
    causation issue presented in this case was a straightforward one. Had the Crown
    proved beyond a reasonable doubt that but for the appellants assault, Mr.
    Elliott would not have died when he did?  If so, the appellant caused Mr.
    Elliotts death.

[15]

A
    jury must consider all of the evidence that is relevant to any particular
    issue. Proof of causation in homicide cases will often involve expert medical
    opinion testimony and, in some instances, will turn entirely on that evidence. However,
    in many cases, the jury will have additional non-medical evidence to consider
    in determining causation: see
R. v. Smithers
, [1978] 1 S.C.R. 506, at pp.
    515-519.

[16]

In
    this case, the jury had Dr. Shkrums evidence that physical and emotional
    stress and blood loss could have contributed to the failure of Mr. Elliotts
    diseased heart. In considering whether the factors identified by the expert
    played a role in Mr. Elliotts death, the jury was entitled to consider all the
    evidence, particularly the evidence describing the altercation.

[17]

It
    was open to the jury to find, contrary to the appellants evidence, that there
    were in fact two separate altercations. The first altercation occurred in the
    kitchen. It was brief and involved a relatively minor assault on the appellant
    by Mr. Elliott. The second alteration occurred about five minutes later and
    involved a much more serious attack by the knife-wielding appellant on Mr.
    Elliott. In the course of that attack, Mr. Elliott was stabbed several times,
    resulting in significant blood loss through both external and internal
    bleeding. Virtually immediately after the second altercation, Mr. Elliott
    collapsed into unconsciousness and died a short time later.

[18]

If
    the jury took that view of the evidence, and their verdict suggests they did,
    the jury could reasonably infer that it was the second altercation during which
    the appellant attacked Mr. Elliott that caused Mr. Elliott extreme emotional
    and physical stress as well as significant blood loss. The jury could then
    reason that as Mr. Elliott died almost immediately after the second altercation,
    the stress and blood loss that altercation caused exacerbated his existing
    serious heart condition, causing him to lose consciousness and die: see
R.
    v. Mullings
, 2014 ONCA 895, [2014] O.J. No. 6025, at para. 101.

[19]

Nothing
    in
Talbot
detracts from the well-established principle that a jury
    must consider all of the relevant evidence in determining the issue of
    causation. In
Talbot
, the pathologist opined that death was caused by
    the deceaseds head hitting the ground after he was struck by the accused. Subsequent
    to that blow, the deceased was kicked in the head. The pathologist was asked
    whether these kicks that were inflicted after the deceased hit the ground could
    have contributed to his death. He testified that he could not exclude that
    possibility, although he did not think it was likely.

[20]

This
    court concluded that there was no evidence upon which a jury could have been
    satisfied that the kicks caused the death. In so holding, the court referred to
    the medical evidence which offered no more than a possibility of a connection
    between the kicks and the death, and to the absence of any other evidence that could
    demonstrate a causal link:
Talbot
, at paras. 82-83. As outlined above,
    in this case, unlike
Talbot
, there was non-medical evidence reasonably
    capable of linking the effects of the appellants attack on Mr. Elliott to Mr.
    Elliotts death.

[21]

I
    would dismiss the appeal.

RELEASED:  DD  MAR 31 2015

Doherty J.A.

I agree K. Feldman
    J.A.

I agree Gloria Epstein
    J.A.





[1]
Counsel made two additional arguments.  First, he alleged error in the
    self-defence instruction.  There was no merit to that submission and the court
    did not require submissions from the Crown.  Counsel also argued that the trial
    judge erred in failing to grant the directed verdict motion brought at trial on
    the basis that there was no evidence to support a causation finding. This
    argument is subsumed in the argument directed at the reasonableness of the
    verdict and does not require separate consideration.


